Citation Nr: 0611322	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right foot pes 
planus, third degree, with claw toes and history of 
osteomyelitis with amputation of the right great toe, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left foot pes 
planus, third degree, with claw toes, postoperative, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision in which the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) awarded the veteran a temporary total 
(100 percent) rating for bilateral pes planus, for the period 
from January 10, 2003, through February 28, 2003.  Prior to 
January 10, 2003, this disability had been rated as 50 
percent disabling.  As of March 1, 2003, this disability was 
again rated as 50 percent disabling, with an additional 10 
percent rating assigned for amputation of the right great toe 
and a zero percent (noncompensable) rating assigned for 
osteomyelitis of the right great toe.  In that rating action, 
the RO also denied entitlement to TDIU compensation.

In September 2003, the RO assigned a separate 40 percent 
rating for the veteran's right foot disability, and a 
separate 30 percent rating for his left foot disability, as 
characterized on the first page of this decision.  These 
ratings were effective as of March 1, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.




REMAND

During the course of this appeal, the veteran has not been 
accorded a VA orthopedic examination for compensation 
purposes.  The report of a current evaluation of the severity 
of his bilateral foot disabilities would be of significant 
probative value in determining whether increased ratings 
could be awarded; while he may be in receipt of the maximum 
schedular ratings that can be awarded under Diagnostic Code 
5165 (for the right foot) and Diagnostic Code 5278 (for the 
left foot), it is not apparent from the available evidence 
whether all disability resulting from these disorders is 
encompassed by the diagnostic criteria currently assigned.  
The Board accordingly finds that the report of a 
contemporaneous examination of the veteran's feet would be 
helpful.

Additional development of the record would also be helpful 
with regard to the veteran's claim for TDIU compensation.  
The record reflects current VA vocational rehabilitation 
treatment as of September 2003; however, the claims file is 
devoid of evidence pertaining to vocational rehabilitation 
after that date.  Accordingly, it is not apparent whether the 
veteran successfully completed VA vocational rehabilitation, 
and whether he is or is not currently employed.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should associate with the 
veteran's claims file all documentation 
prepared pursuant to VA vocational 
rehabilitation accorded him on and after 
September 2003.

2.  The RO should request that the veteran 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for foot problems beginning 
in March 2003 and thereafter.  

3.  Following receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of medical 
information if needed, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded him on or 
after March 2003 for foot problems.

4.  Upon receipt of any and all such 
records, the veteran should be accorded a 
VA orthopedic examination in order to 
ascertain the severity of his bilateral 
foot disorders.  All tests indicated are 
to be accomplished at this time, and all 
findings, and the reasons therefor, should 
be set forth on the examination report.  
In addition, the examiner should be 
requested to render an opinion as to 
whether the veteran's foot disorders are 
of such severity as to preclude him from 
obtaining and maintaining substantially 
gainful employment.

The veteran's claims file is to be made 
available to the examiner, for his or her 
review and referral, prior to this 
examination.

5.  Following completion of the above, the 
RO should review the veteran's claims, and 
determine whether increased ratings for 
left and right foot disabilities, and TDIU 
compensation, can be awarded.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






